-Appeal from a judgment of foreclosure and sale which provides, in connection with the premises concededly within the lien of the mortgage, for the sale of “ all the personal property * * * used in connection with the theatre thereon, with the exception of the talking equipment providing such talking equipment is not owned by defendant Spur Amusement Corporation * * The sole issue was whether or not the lien of the mortgage extends to the personal property used in the operation of the theatre. Judgment unanimously affirmed, with costs. We are of opinion that the mortgage itself sufficiently evidences the intention of the parties to have included within its lien the after-acquired personalty consisting of theatre equipment. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.